Citation Nr: 0842805	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  04-35 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for residuals of a 
right eye injury, including bilateral glaucoma and epiphora.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected 
residuals of a low back injury, status post laminectomies.

5.  Entitlement to service connection for a bilateral leg 
disability due to "nerves in the back", to include as 
secondary to service-connected residuals of a low back 
injury, status post laminectomies.

6.  Entitlement to service connection for a bilateral foot 
disability, including flat feet.

7.  Entitlement to service connection for a gastrointestinal 
disability, to include an undiagnosed illness manifested by 
gastrointestinal symptoms.

8.  Entitlement to service connection for a cardiovascular 
disability, to include an undiagnosed illness manifested by 
chest pain.

9.  Entitlement to service connection for a headache 
disability, to include an undiagnosed illness manifested by 
headaches.

10.  Entitlement to service connection for a neurological 
disability, to include an undiagnosed illness.  

11.  Entitlement to an initial rating in excess of 10 percent 
for fibromyalgia.

12.  Entitlement to an effective date earlier than November 
1, 1997, for the award of a 60 percent rating for residuals 
of a low back injury, status post laminectomies.

13.  Entitlement to an effective date earlier than November 
1, 1997, for the award of a total rating based on individual 
unemployability due to service-connected disabilities.

14.  Entitlement to special monthly compensation (SMC) based 
on the need for aid and attendance or by reason of being 
housebound.

15.  Entitlement to special monthly compensation (SMC) based 
on loss of use.  

16.  Entitlement to specially adapted housing or a special 
home adaptation grant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1979 to September 1983.  He thereafter served 
in the Georgia Army National Guard from March 1984 to August 
1997, including a period of active duty from January 8, 1991, 
to May 17, 1991, during which he served in the Southwest Asia 
Theater of Operations from January 23, 1991, to May 4, 1991.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

A hearing at the RO was held in March 2008 before the 
undersigned Veterans Law Judge.  At the hearing, the veteran 
indicated that he wished to withdraw his appeal with respect 
to claims of service connection for hepatitis C and 
rheumatoid arthritis.  He thereafter submitted a written 
statement to that effect.  Accordingly, the Board finds that 
such issues are no longer within its jurisdiction.  See 
Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 
39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is 
without the authority to proceed on an issue if the claimant 
indicates that consideration of that issue should cease); see 
also 38 C.F.R. § 20.204 (2008). 

At the March 2008 Board hearing, the veteran testified with 
respect to his claims of service connection for a neck 
disability, glaucoma and epiphora, a right eye disability, 
and PTSD, as well as his claims for an increased rating for 
fibromyalgia and earlier effective dates for the award of a 
60 percent rating for residuals of a low back injury and a 
total rating based on individual unemployability due to 
service-connected disability.  He did not address the 
remaining issues on appeal.

Accordingly, in a June 2008 letter, the Board asked the 
veteran to clarify his wishes with respect to these 
additional issues.  Later that month, the veteran responded 
that he wished to pursue his appeal with respect to all of 
the issues listed above on the cover page of this decision.  
In the interests of clarity, the Board has consolidated some 
of the issues, based on the veteran's contentions.  

As set forth in more detail below, with the exception of the 
earlier effective date issues, a remand is necessary.  The 
remaining issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 1999 rating decision, the RO increased the 
rating for the veteran's service-connected residuals of a low 
back injury, status post laminectomies, to 60 percent, 
effective November 1, 1997.  Although he was notified of this 
decision and his appellate rights in a March 1999 letter, he 
did not appeal.  

2.  In a November 1999 rating decision, the RO granted a 
total rating based on individual unemployability due to 
service-connected disability, effective November 1, 1997.  
Although he was notified of this decision and his appellate 
rights in a March 1999 letter, he did not appeal.  

3.  In April 2001, VA received the veteran's request for an 
effective date earlier than November 1, 1997, for the award 
of a 60 percent rating for residuals of a low back injury, 
status post laminectomies, and a total rating based on 
individual unemployability due to service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 
1, 1997, for the award of a 60 percent rating for residuals 
of a low back injury, status post laminectomies, have not 
been met.  38 U.S.C.A. § 5110, 7105 (West 2002); 38 C.F.R. § 
3.400, 20.1103 (2008).

2.  The criteria for an effective date earlier than November 
1, 1997, for the award of a total rating based on individual 
unemployability due to service-connected disabilities, have 
not been met.  38 U.S.C.A. § 5110, 7105 (West 2002); 38 
C.F.R. § 3.400, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify a 
claimant of the information and evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008).  Under the VCAA, 
VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(c) (2008).

In this case, the Board finds that no further action is 
necessary pursuant to the VCAA prior to consideration of the 
issues addressed in this decision.  As set forth in more 
detail below, the facts in this case are not in dispute and 
the veteran's appeal must be denied as a matter of law.  
Thus, the Board finds that any deficiency in VA's VCAA notice 
or development action is harmless error.  Pratt v. Nicholson, 
20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 
132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(holding that the VCAA is not applicable to matters in which 
the law, and not the evidence, is dispositive).  Neither the 
veteran nor his representative has argued otherwise.


Entitlement to an effective date earlier than November 1, 
1997, for the award of a 60 percent rating for residuals of a 
low back injury, status post laminectomies, and an award of a 
total rating based on individual unemployability due to 
service-connected disabilities.

Background

The pertinent facts in this case are not in dispute.  

In November 1995, the veteran submitted an original 
application for VA compensation benefits, seeking service 
connection for residuals of a low back injury.

In a May 1997 rating decision, the RO granted service 
connection for residuals of a low back injury and assigned an 
initial 20 percent rating, effective November 27, 1995, the 
date of receipt of his claim.  

In a June 1997 statement, the veteran claimed that his back 
was "much worse" than the 20 percent rating indicated and 
asked that his records be reviewed "for an increased in 
percentage on the back issue."  

In a November 1997 statement, the veteran indicated that he 
wished to emphasize that his June 1997 letter "was not and 
is not a Notice of Disagreement."  Rather, he indicated that 
he wished the RO to reconsider his rating based on additional 
medical evidence.  

Thereafter, the veteran submitted private clinical records 
showing that he had undergone lumbar spinal surgery in July 
1997, secondary to low back pain with left lower extremity 
weakness.  

In a September 1997 rating decision, the RO assigned a 
temporary total rating for the veteran's low back disability 
for the period from July 31, 1997, to November 1, 1997, based 
on the need for convalescence following surgical treatment.  
See 38 C.F.R. § 4.30.  

Thereafter, in a February 1999 rating decision, the RO 
increased the rating for the veteran's service-connected 
residuals of a low back injury, status post laminectomies, to 
60 percent, effective November 1, 1997, the date of 
expiration of the temporary total rating under 38 C.F.R. 
§ 4.30.  The veteran was notified of this decision and his 
appellate rights in a March 1999 letter, but he did not 
appeal.  He does not contend otherwise.  

Later that month, the veteran submitted an application for 
increased compensation based on unemployability, stating that 
he had been too disabled to work full time since February 
1996.  

In a November 1999 rating decision, the RO granted a total 
rating based on individual unemployability due to service-
connected disability, effective November 1, 1997.  The 
veteran was notified of this decision and his appellate 
rights in a December 1999 letter, but he did not appeal.  He 
does not contend otherwise.  .

In April 2001, the veteran submitted a statement indicating 
that he felt entitled to "back pay" for unemployability and 
a back injury from November 1995, as he had submitted his 
original claim of service connection for a low back 
disability at that time.  He also claimed that he had become 
too disabled to work in 1995, not 1997.

At his March 2008 Board hearing, the veteran testified that 
he felt an earlier effective date was warranted as he had 
last worked in February 1996, and had been awarded Social 
Security disability benefits in February 1996.  

Analysis

The veteran seeks an effective date earlier than November 1, 
1997, for the award of service connection for residuals of a 
low back injury, status post laminectomies.  He essentially 
argues that an earlier effective date is warranted, as he has 
unable to work since at least February 1996 due to his low 
back disability.  

In this case, as set forth above, in a February 1999 rating 
decision, the RO increased the rating for the veteran's 
service-connected residuals of a low back injury, status post 
laminectomies, to 60 percent, effective November 1, 1997.  In 
a November 1999 rating decision, the RO granted a total 
rating based on individual unemployability due to service-
connected disability, also effective November 1, 1997.  

Although the veteran was duly notified of these decisions and 
his appellate rights, he did not appeal within the applicable 
time period.  Neither he nor his representative contends 
otherwise.  

Under these circumstances, the February and November 1999 
rating decisions assigning the November 1, 1997, effective 
date are final and may not be reconsidered on the same 
factual basis.  38 U.S.C.A. §§ 7104, 7105 (West 2002).

Indeed, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) held that there can be no 
free-standing claim for an earlier effective date.  Rather, 
once a rating decision awarding service connection and 
assigning an effective date has become final, a claimant's 
only recourse is to have the final decision revised on the 
grounds of clear and unmistakable error (CUE).  Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  In this case, none of 
the veteran's statements contain specific allegations of 
error in fact or law in the February or November 1999 rating 
decisions, as required to allege CUE.  38 C.F.R. § 3.105(a); 
see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).  

Under the undisputed facts of this case, there is no legal 
entitlement to an effective date earlier than November 1, 
1997, for the award of a 60 percent rating for residuals of a 
low back injury, status post laminectomies, and an award of a 
total rating based on individual unemployability due to 
service-connected disabilities.  Where, as here, the law is 
dispositive, the claim must be denied due to an absence of 
legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to an effective date earlier than November 1, 
1997, for the award of a 60 percent rating for residuals of a 
low back injury, status post laminectomies, is denied.

Entitlement to an effective date earlier than November 1, 
1997, for the award of a total rating based on individual 
unemployability due to service-connected disabilities, is 
denied.


REMAND

For numerous reasons, the remaining claims are not yet ready 
for appellate review.

First, since the veteran's claims of service connection for 
residuals of a right eye injury, glaucoma, epiphora, 
residuals of a neck injury, and PTSD were last reviewed by 
the RO in the September 2004 Statement of the Case, nearly 
one volume of evidence has been associated with the record on 
appeal.  The veteran has not waived his right to initial RO 
consideration of such evidence.  Thus, a remand is necessary.  
See 38 C.F.R. § 20.1304 (2008).

Additionally, service medical and personnel records 
corresponding to the veteran's service in the Georgia Army 
National Guard appear to be incomplete.  While the veteran 
himself has repeatedly submitted copies of selected service 
medical records, complete records are necessary prior to 
further appellate consideration.  

With respect to the veteran's service personnel records from 
his National Guard service, the Board notes that service 
connection may be established for disability resulting from 
personal injury suffered or disease contracted in line of 
duty in the "active military, naval, or air service."  38 
U.S.C.A. §§ 1110, 1131.  The term "active military, naval, 
or air service" includes "active duty, any period of active 
duty for training during which the individual concerned was 
disabled from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty for 
training during which the individual concerned was disabled 
from an injury incurred or aggravated in line of duty."  38 
U.S.C.A. § 101(24).  Given these criteria, the veteran's 
service personnel records from his National Guard service are 
necessary to determine the dates of his active duty, active 
duty for training, and inactive duty training.  

In that regard, a review of the record shows that in November 
1997, the RO contacted the veteran's National Guard unit and 
requested his service medical records.  The RO did not 
request service personnel records.  The record on appeal 
contains no indication that a response was received, nor was 
any follow-up action taken.  

Additionally, in September 1998, the RO contacted the 
National Personnel Records Center (NPRC) and requested a 
complete copy of the veteran's service personnel records.  In 
November 1998, the NPRC responded that the RO should contact 
the Records Management Center (RMC) in St. Louis to obtain 
the veteran's records.  It does not appear that the RO 
followed up on this instruction.  

The Board also notes that in support of his numerous claims, 
the veteran has submitted a copy of a September 1998 decision 
of an Administrative Law Judge at the Social Security 
Administration (SSA) determining that the veteran was 
disabled due to a low back disability and headaches.  In 
reviewing the evidence, the ALJ also noted that the veteran 
had been diagnosed as having several other disabilities, 
including glaucoma and PTSD.  The record on appeal indicates 
that the RO twice requested records from SSA, yet the agency 
apparently never responded.  

Finally, the Board notes that the veteran has apparently 
received treatment at VA health care facilities in 
Birmingham, Montgomery, and Tuskegee since at least 1996.  
While the veteran has submitted selected records from these 
facilities, complete records are needed.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to obtain relevant records from a Federal 
department or agency, including the service department, SSA, 
and VA.  VA may only end its efforts if it is concluded that 
the records sought do not exist or that further attempts to 
obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  In 
this case, there is no suggestion that records from SSA, VA, 
or the service department are unavailable.  As such records 
appear relevant to several of the veteran's claims, a remand 
is necessary.  See Baker v. West, 11 Vet. App. 163 (1998); 
Hayes v. Brown, 9 Vet. App. 67 (1996).

Under VCAA, VA's duty to assist also includes obtaining a 
medical opinion when the record contains (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability; but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a VA medical examination 
is necessary with respect to several of the veteran's claims.

First, the veteran seeks service connection for a neck 
disability.  While he made no mention of a neck disability at 
the time he filed his original claim of service connection 
for a back disability in 1995, he now claims that he injured 
his neck in September 1995, while on active duty for 
training, at the same time he sustained injury to his low 
back.  

A review of the available service medical record shows that 
on September 11, 1995, the veteran sought treatment after 
injuring his back playing ball.  He claimed that he had had a 
bad landing after going to rebound.  The veteran made no 
reference to his neck at this time.  The assessment was low 
back pain, muscle spasm.  Subsequent service medical records 
show that the veteran thereafter sought treatment on a 
frequent basis in connection with his low back.  While these 
records are largely negative for complaints pertaining to his 
neck, the record on appeal does contain a November 1995 
Statement of Patient's Treatment, noting that the veteran had 
sustained a back injury in September 1995 and now had chronic 
back and neck pain.  More recent medical evidence includes a 
September 1996 radiologist report showing minimal 
degenerative changes and an April 2003 MRI report showing an 
impression of cervical spondylosis.  Given this evidence, the 
Board finds that a VA medical examination is necessary in 
order to determine the nature and etiology of the veteran's 
current neck disability.  

The veteran also seeks service connection for residuals of a 
right eye injury, including bilateral glaucoma and epiphora.  
Specifically, he claims that in 1983, during his period of 
active duty, he splashed battery acid in his right eye.  As a 
result, he claims that he developed chronic eye problems, 
including bilateral glaucoma and epiphora.  

A review of the veteran's service medical records shows that 
in June 1980, he sought treatment after he was reportedly 
struck in the right eye by an elbow.  Examination was normal.  
The assessment was minor trauma.  In April 1983, the veteran 
again sought treatment, claiming that he had gotten battery 
acid in his right eye.  On examination, there was slight 
discoloration in the right eye.  The veteran had no loss of 
sight.  The assessment was possible eye irritation due to 
acid.  The following day, the veteran was examined in the 
ophthalmology clinic.  His right eye was within normal 
limits; there was no corneal defect, although a small 
vitreous body was noted.  The assessment was battery acid in 
eye, irrigated.  The following week, the veteran was again 
examined.  The assessment was resolving corneal abrasion, 
acid to the eye.  

Subsequent service medical records are negative for 
complaints or findings pertaining to the eyes.  For example, 
at the veteran's November 1983 National Guard enlistment 
examination, his eyes, pupils, and ocular motility were 
normal.  Opthalmoscopic evaluation was also normal.  On a 
report of medical history, the veteran denied eye trouble.

When the veteran filed his original claim of service 
connection for an eye disability in November 1995, however, 
he claimed that he had had eye problems since splashing 
battery acid in his eye in 1983.  In support of his claims, 
he has submitted VA clinical records showing treatment for 
various eye complaints, including bilateral glaucoma and 
epiphora.  For example, VA clinical records show that the 
veteran was examined in the ophthalmology clinic in March 
1997.  The diagnoses included bilateral glaucoma and possible 
visual loss, and history of right eye trauma in 1983 
secondary to battery acid.  Given the evidence of record, the 
Board finds that a VA medical examination is necessary in 
order to determine the nature and etiology of the veteran's 
current eye disabilities.

Also with respect to this claim, the Board observes that in 
June 1997 statement, the veteran reported that he was under 
treatment for glaucoma and that his physicians felt that 
"this condition can be traced back to the battery acid 
accident in 1983."  The Board advises the veteran that it 
would be to his benefit to obtain written statements from his 
physicians memorializing their opinions to this effect, as no 
such medical opinion is currently of record. 

The veteran also seeks service connection for a bilateral 
knee disability and a bilateral leg disability, both of which 
he contends are secondary to his service-connected low back 
disability.  

With respect to his knee claim, the veteran has submitted 
August 2005 VA X-ray studies of the knees showing early 
degenerative changes.  Also submitted by the veteran were 
private clinical records showing that in July 1998, he 
underwent a partial right medial meniscectomy.  Additionally, 
an October 2005 private MRI showed a suggestion of a small 
tear in the left medial meniscus.  The etiology of these 
conditions is unclear.  

The etiology of the veteran's claimed bilateral leg 
disability due to nerves in his back is also unclear.  He has 
submitted VA and private medical records noting his 
complaints of leg pain, numbness, and tingling.  A May 2005 
private clinical record from the Universal Foot and Leg 
Clinic noted that the veteran's leg pain and numbness were 
"related to previous injuries of the back."  On the other 
hand, the record contains clinical records showing a normal 
peripheral neurological examination, both in term of sensory 
and motor aspects.  See e.g. December 2001 letter from 
private osteopath.  

The Court has held that the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
In this case, the Board finds that the medical record is 
unclear as to the nature and etiology of the veteran's 
bilateral leg complaints, including what portion of his 
symptomatology, if any, is either secondary or part and 
parcel of his service-connected low back disability and/or 
fibromyalgia.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (the Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and a non service-connected disability in the absence of 
medical evidence which does so).  For these reasons, a VA 
medical examination is necessary.  

The veteran also seeks service connection for several 
conditions which he claims arose from his service in 
Southwest Asia during the Gulf War.  These include a 
gastrointestinal disability, a cardiovascular disability, a 
neurological disability, and a headache disorder.  

Generally, to prevail on a claim of service connection, there 
must be medical evidence of (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247 (1999).

In some circumstances, however, service connection for 
chronic, undiagnosed illness (or a medically unexplained 
chronic multisymptom illness such as fibromyalgia) arising 
from service in Southwest Asia during the Gulf War may be 
compensated under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

Under those provisions, service connection may be established 
for objective indications of a chronic disability resulting 
from an undiagnosed illness or illnesses, provided that such 
disability (1) became manifest in service on active duty in 
the Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2011; and (2) by history, 
physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for six months.  38 U.S.C.A. § 1117, 38 C.F.R. § 3.317 
(2008).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders. 38 C.F.R. § 3.317(b).  
38 C.F.R. § 3.317(c).

The veteran has not yet been afforded a VA medical 
examination in connection with his claims.  This should be 
remedied on remand.  

The veteran also seeks an initial rating in excess of 10 
percent for fibromyalgia.  He was examined for compensation 
purposes in August 2002.  Unfortunately, the claims folder 
was not made available to the examiner at the time of the 
examination and the examination report does not provide 
sufficient reference to the pertinent schedular criteria.  
Thus, the Board finds that an additional medical examination 
is needed to decide the claim, and the case must be remanded 
for this reason.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(4); see also Massey v. Brown, 7 Vet. App. 204 
(1994).

The veteran's claims for special monthly compensation and 
specially adapted housing or a special home adaptation grant 
must be held in abeyance pending the development requested 
below.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) 
(holding that where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any appellate review on the other claim 
meaningless and a waste of judicial resources, the two claims 
are inextricably intertwined).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Records 
Management Center or other appropriate 
repository of records and request the 
veteran's complete service medical and 
personnel records, particularly those 
corresponding to his service in the 
Georgia Army National Guard from March 
1984 to August 1997.  The RO should 
request verification of the veteran's 
dates of active duty for training and 
inactive duty for training.  All efforts 
to obtain these records should be 
documented in the claims folder.  

2.  The RO should contact SSA and request 
copies of records corresponding to the 
veteran's award of disability benefits 
effective in 1996, including medical 
records used in reaching its 
determination.

3.  The RO should contact VA health care 
facilities in Birmingham, Montgomery, and 
Tuskegee and request copies of treatment 
records pertaining to the veteran for the 
period from January 1, 1995, to the 
present.  

4.  The veteran should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of 
his current neck disability.  The claims 
folder must be provided to the examiner 
for review in connection with the 
examination.  After examining the veteran 
and reviewing the claims folder, the 
examiner should provide an opinion, with 
supporting rationale, as to the whether 
it is at least as likely as not that any 
current neck disability identified on 
examination is causally related to the 
September 11, 1995, injury sustained by 
the veteran while on active duty for 
training.

5.  The veteran should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of 
any current eye disability.  The claims 
folder must be provided to the examiner 
for review in connection with the 
examination.  After examining the veteran 
and reviewing the claims folder, the 
examiner should provide an opinion, with 
supporting rationale, as to the whether 
it is at least as likely as not that any 
current eye disability identified on 
examination, including bilateral glaucoma 
or epiphora, is causally related to his 
active service or any incident therein, 
including the April 1983 incident in 
which he reportedly sustained battery 
acid in the right eye.

6.  The veteran should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of 
any current knee or leg disability.  The 
claims folder must be provided to the 
examiner for review in connection with 
the examination.  After examining the 
veteran and reviewing the claims folder, 
the examiner should provide an opinion, 
with supporting rationale, as to the 
whether it is at least as likely as not 
that any current knee or leg disability 
identified on examination, is causally 
related to the veteran's service-
connected residuals of a low back injury, 
status post laminectomies.  The examiner 
should also state whether any current 
knee or leg symptoms are part and parcel 
of the veteran's service-connected 
fibromyalgia.  

7.  The veteran should be afforded a VA 
medical examination for the purposes of 
determining the severity of his service-
connected fibromyalgia.  The claims 
folder must be provided to the examiner 
for review in connection with the 
examination.  After examining the veteran 
and reviewing the claims folder, the 
examiner should comment on severity and 
duration of the veteran's fibromyalgia, 
to include stating whether the disability 
is episodic, with exacerbations often 
precipitated by environmental or 
emotional stress or overexertion, but 
that are present more than one-third of 
the time, or whether it is constant, or 
nearly so, and refractory to therapy.  
The examiner should also comment on the 
presence or absence of any associated 
musculoskeletal pain, tender points, 
fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel 
symptoms, depression, anxiety, or 
Raynaud's-like symptoms.  

8.  The veteran should be scheduled for a 
VA medical examination to evaluate the 
nature and etiology of any current 
gastrointestinal disability, 
cardiovascular disability, neurological 
disability, and headache disability.  The 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be asked to delineate the 
veteran's claimed gastrointestinal, 
cardiovascular, neurological, and 
headache symptoms, and comment whether 
there is any objective evidence that the 
veteran suffers from such symptoms.  If 
so, the examiner should opine whether it 
is at least as likely as not that such 
symptoms are attributable to a known 
clinical diagnosis or whether such 
symptoms are due to an undiagnosed 
illness resulting from service in 
Southwest Asia during the Gulf War.  If 
the claimed symptoms are attributable to 
a known clinical diagnosis, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
diagnosed disorder is causally related to 
the veteran's periods of active service, 
or whether they are part and parcel of 
the veteran's service-connected low back 
or fibromyalgia disabilities.

9.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
veteran's claims.  If the veteran's 
claims remain denied, he and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


